Case 1:19-cr-00191-KD-B Document 35 Filed 12/01/20 Page 1 of 3                    PageID #: 140




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
vs.                                              )   Criminal Action No. 19-00191-KD-B
                                                 )
BOBBY RODGERS,                                   )
                                                 )
       Defendant.                                )

                                             ORDER

       This action is before the Court on Defendant Bobby Rogers’ motion for modification of

his sentence (doc. 33). Upon consideration, and for the reasons set forth herein, the motion is

dismissed for lack of jurisdiction.

       I. Background

       In 2014, Rodgers was convicted and sentenced for the offense of mail fraud. See United

States v. Rodgers, Criminal Action No. 13-00219-KD-C (S.D. Ala. 2013). He served his 21-

month sentence and was released on conditions of supervision. Rodgers violated his conditions

and was sentenced to serve three months confinement followed by 90 days in a residential

treatment program with the Salvation Army. Rodgers was released, but again violated his

conditions of supervision, in part, by committing a new offense. Specifically, the offense of

felon in possession of a firearm. See United States v. Rodgers, Criminal Action No. 19-00191-

KD-B (S.D. Ala. 2019).

       On December 20, 2019, Rodgers was sentenced to 24-months for the revocation

conviction and 33 months for the firearms conviction, to serve consecutively, for a total term of

57 months. Rodgers is now serving his sentence at FCI Beaumont Medium, in Beaumont,

Texas. His release date is March 30, 2023.
Case 1:19-cr-00191-KD-B Document 35 Filed 12/01/20 Page 2 of 3                       PageID #: 141




       II. Motion for modification of sentence

       Rodgers moves the Court to modify his sentence because he is not receiving the drug

abuse treatment or vocational programming necessary to better himself (doc. 33). He asks the

Court to modify his sentence to allow him to serve 12 months residential treatment with the

Salvation Army.

       As grounds, Rodgers explains that “[b]ecause of the Covid-19, the BOP is keeping

inmates inside our cells for 23½ hours per day, so programming and drug classes or school is

shut down until the vaccine is” distributed (doc. 33, p. 2). In addition, he states that he “will not

get to enroll in RDAP or vocational” programs because “the list is too long and this Prison stays

on lock down over rival Mexican gang fights” (Id.). Rodgers asserts that by the time he is

transferred to a prison where treatment and vocational programs are available, he may not have

enough time left on his sentence to participate (Id.). Rodgers argues that because he is not able

to participate in drug abuse treatment or vocational programming, he “will be released with the

same Meth addictions and no trade” which “sounds like failure all over again.” (Id.).

       Once a sentence is imposed, the “authority of a district court to modify an imprisonment

sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194-95 (11th

Cir. 2010); United States v. Shaw, 711 Fed. Appx. 552, 554-55 (11th Cir. 2017) (same).

“Generally, a court ‘may not modify a term of imprisonment once it has been imposed’ except as

set out in 18 U.S.C. § 3582(c). See United States v. Pubien, 805 Fed. Appx. 727, 729 (11th Cir.

Feb. 25, 2020) (citing 18 U.S.C. § 3582(c)).

       Subsection 3582(c)(1)(A)(i) provides for a reduction of sentence where “extraordinary

and compelling reasons warrant such a reduction”. 18 U.S.C. § 3582(c)(1)(A)(i). However,

these reductions much be “consistent with applicable policy statements issued by the Sentencing




                                                  2
Case 1:19-cr-00191-KD-B Document 35 Filed 12/01/20 Page 3 of 3                        PageID #: 142




Commission” (Id.). Section 1B1.13 of the U.S. Sentencing Guidelines is the Policy Statement

applicable to § 3582(c)(1)(A)(i). The Policy Statement provides certain examples of

extraordinary and compelling reasons for a reduction of sentence, but the reasons provided by

Rodgers are not comparable to any of the examples. Therefore, reducing his sentence would not

be consistent with the Policy Statement. Subsection 3582(c)(1)(A)(ii) provides for a reduction in

sentence where the defendant is at least 70 years old, and other conditions are met. (Id.). Since

Rodgers is 34 years old, he cannot obtain relief under this statute.

       Subsection 3582(c)(1)(B) provides for modification of a sentence if “expressly permitted

by statute or by Rule 35 of the Federal Rules of Criminal Procedure”. Subsection 3582(c)(2)

provides for modification of a sentence “in the case of a defendant who has been sentenced to a

term of imprisonment based on a sentencing range that has subsequently been lowered by the

Sentencing Commission[.]” Also, Rule 36 provides that the district court "may at any time

correct a clerical error in a judgment, order, or other part of the record, or correct an error in the

record arising from oversight or omission." Fed. R. Crim. P. 36. However, based upon the

reasons for modification as alleged by Rodgers, neither §§ 3582(c)(1)(B) and (c)(2) nor or Rules

35 or 36 provide a basis for the modification. Since the relief he seeks is not available under the

statute or the rules, the Court lacks jurisdiction to modify Rodgers’ sentence.

       DONE and ORDERED this 1st day of December 2020.


                                               s / Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                   3
